DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one processor configured to” in claim 1-14
Review of the specification indicates: 
	“processor configured to” on ¶30 of the specification indicates “processor 122 may be configured to run various software applications or computer code stored (e.g., maintained) in a non- transitory computer-readable medium (e.g., memory 124) and configured to execute various instructions or operations. The processor 122 may be implemented as a special purpose processor configured to execute instructions for performing (e.g., collectively performing if more than one processor) any or all of the operations disclosed throughout”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5,10,15 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over KEESLING; Michael et al. (US 20170070715 A1)
Regarding claim 1, Olsen teaches,
	A system, (Title, “Color Night Vision Cameras, Systems, and Methods thereof”) comprising: 
at least one processor; (¶67, Fig. 10 and 12, “graphics processing unit (GPU) 740”)
a night vision sensor (¶55,84, Fig. 10, 11, and 14, “color night vision system 700” or 700b) communicatively coupled to the at least one processor; (¶55,66,67, and Fig. 10, “color night vision system 700” connected to the “graphic processing unit 740” through image capture 730 and histogram 732 as depicted in Fig. 10 so that image processing can occur) and 
an objective lens (¶85, Fig. 10 and 11, “intensifier tube assembly 810” such as 810c, 810m , 810y, and 810i as depicted in Fig. 11) assembly comprising four lenses, (¶85, Fig. 11 and 14, “intensifier tube assembly 810” including “aperture 814” or front lens 814 depicted in fig. 11 and 14) the four lenses comprising a first lens, a second lens, a third lens, and a fourth lens, (¶85, Fig. 11 and 14, each of the four “intensifier tube assembly 810” including “aperture 814” or “a front lens 814” as depicted in Fig. 11 and 14) the first lens (¶85,52, and Fig. 11, “aperture 814” in the second from the left intensifier tube assembly 810m depicted in Fig. 11 that is “magenta filtering”) configured to project a real world scene onto a first portion of the night vision sensor, (¶51,84, and Fig. 11, “live-action image 600 taken with a color night vision camera” captured from the optical axes of the second from the left intensifier tube assembly 810m aligned in parallel to one another such as depicted in Fig. 11) the second lens (¶85,52, and Fig. 11, “aperture 814” in the second from the right intensifier tube assembly 810y depicted in Fig. 11 that is “yellow filtering”) configured to project the real world scene onto a second portion of the night vision sensor, (¶51,84, and Fig. 11, “live-action image 600 taken with a color night vision camera” captured from the optical axes of the second from the right intensifier tube assemblies 810y aligned in parallel to one another such as depicted in Fig. 11) the third lens (¶85,52, and Fig. 11, “aperture 814” in the far left intensifier tube assembly 810c depicted in Fig. 11 that is “cyan filtering”) configured to project the real world scene onto a third portion of the night vision sensor, (¶51,84, and Fig. 11, “live-action image 600 taken with a color night vision camera” captured from the optical axes of the far left intensifier tube assembly 810c aligned in parallel to one another such as depicted in Fig. 11) the fourth lens (¶85 and Fig. 11, “aperture 814” in the far right intensifier tube assembly 810i depicted in Fig. 11) configured to project the real world scene onto a fourth portion of the night vision sensor; (¶51,84, and Fig. 11, “live-action image 600 taken with a color night vision camera” captured from the optical axes of the far right intensifier tube assemblies 810i aligned in parallel to one another such as depicted in Fig. 11)
wherein the night vision sensor (¶84 and Fig. 14, “color night vision system 700”) is configured to provide at least four images of the real world scene from the objective lens assembly (¶85 and 51, outputs of the “CCD imager 820 associated with each intensifier tube assembly 810 digitizes the output” from intensifier tube assemblies 810c, 810m, 810y, and 810i that are then “each assigned to a color channel 710” of a “live-action image 600 taken with a color night vision camera”) to the at least one processor, (¶55,66,67, and Fig. 10, “color night vision system 700” connected to the “graphic processing unit 740” receiving from through image capture 730 as depicted in Fig. 10) the at least four images including a first image, a second image, a third image, and a fourth image; (¶51,84, and Fig. 11, “live-action image 600 taken with a color night vision camera” such as from the “CCD imager 820” of each of the four intensifier tube assembly 810c, 810m, 810y, and 810i as depicted in Fig. 11)
wherein the at least one processor (¶67 and Fig. 12, “a graphics processing unit (GPU) 740” as depicted in Fig. 12) is configured to: 
receive the first image, the second image, the third image, and the fourth image from the night vision sensor; (¶55,66,67,85 and Fig. 10, “color night vision system 700” connected to the “graphic processing unit 740” receiving, through image capture 730 as depicted in Fig. 10, from intensifier tube assemblies 810c, 810m, 810y, and 810i that are then “each assigned to a color channel 710” such as depicted in Fig. 10)
generate color night vision image data (¶86, “color channels 710 are then combined to form two composite color images”) based at least on the first image, the second image, the third image, and the fourth image; (¶86, “colors within the composite color images” that correspond to the actual color of the viewed subject filtered and assigned color channel 710 from intensifier tube assemblies 810c, 810m, 810y, and 810i depicted in Fig. 10 and 11) and 
output the color night vision image data. (¶86, Fig. 12 and 14, “color channels 710 are then combined to form two composite color images displayed on the pair of output displays 760, e.g., 760a, 760b” such as depicted in Fig. 12 and 14)

Regarding claim 2, Keesling teaches the limitation of claim 1,
	Keesling teaches additionally, 
first lens has a red filter, (¶85,52, and Fig. 11, “aperture 814” in the second from the left intensifier tube assembly 810m depicted in Fig. 11 that is “magenta filtering” that captures red wavelengths) the second lens has a green filter, (¶85,52, and Fig. 11, “aperture 814” in the second from the right intensifier tube assembly 810y depicted in Fig. 11 that is “yellow filtering” that captures green wavelengths) and the third lens has a blue filter. (¶85,52, and Fig. 11, “aperture 814” in the far left intensifier tube assembly 810c depicted in Fig. 11 that is “cyan filtering” that captures blue wavelengths)

Regarding claim 3, Keesling teaches the limitation of claim 2,
Keesling teaches additionally,
fourth lens is unfiltered. (¶85 and Fig. 11, “aperture 814” in the far right intensifier tube assembly 810i depicted in Fig. 11 as a “clear/IR” filter)

Regarding claim 5, Keesling teaches the limitation of claim 2,
Keesling teaches additionally,
fourth lens has an infrared filter. (¶85 and Fig. 11, “aperture 814” in the far right intensifier tube assembly 810i depicted in Fig. 11 as a “clear/IR” filter)

Regarding claim 10, Keesling teaches the limitation of claim 1,
Keesling teaches additionally,
adjust at least one of a brightness or a contrast (¶130, “speckles are then filtered out 1408” which “removes the bright, white-appearing speckling”) of at least one of the first image, the second image, the third image, or the fourth image; (¶130, “output 1402 of each channel 710” of a particular color output where “speckles are then filtered out 1408” from the outputs before being converted 140 to RGB” which “removes the bright, white-appearing speckling”)
perform a gamma correction on at least one of the first image, the second image, the third image, or the fourth image; (¶57,85, Fig. 10 and 11, “lookup table can be used to gamma-correct the CMY data” collected from intensifier tube assemblies 810c, 810m, 810y, and 810i that are then “each assigned to a color channel 710” such as depicted in Fig. 10)
merge at least the first image, the second image, the third image, and the fourth image into a composite image; (¶86, “color channels 710 are then combined to form two composite color images displayed” in a way similar as depicted in Fig. 14 where output signals “1102a”, “1102b”, and “1102c” from CCD imagers 820 are combined to form display 760a and output signals “1102b”, “1102c”, and “1102d” from CCD imagers 820  are combined to form display 760b) and 
generate the color night vision image data based at least on the composite image. (¶86, “The color channels 710 are then combined to form two composite color images displayed on the pair of output displays 760, e.g., 760a, 760b”) 

Regarding claim 15, it is the method claim of system claim 1. Refer to rejection of claim 1 to teach the limitations of claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 rejected under 35 U.S.C. 103 as being unpatentable over KEESLING; Michael et al. (US 20170070715 A1)
Regarding claim 4, Keesling teaches the limitation of claim 2,
Keesling teaches additionally,
fourth lens has a red, green, or blue filter. (¶85 and fig. 14, far right intensifier tube assemblies 810 depicted as having a green “filter 812” in Fig. 14 while there is are additional red filter, green filter, and blue filter intensifier tube assembly imagers.)
While the relied upon embodiment of the prior art discloses the limitations of claims 1 and 2, the relied upon embodiment depicted in Figs. 10-12 do not explicitly disclose the arrangement of a fourth green filter being claimed. However, another embodiment of Keesling discloses an arrangement of a color night vision system 700b depicted in Fig. 14 which has an arrangement of CCD imagers four imagers, where two are green, one is blue, and one is red. The color night vision system 700 depicted in Fig. 11 with a filter arrangement of a cyan, magenta, yellow, and clear/IR filters can be interchanged with the color night vision system 700b depicted in fig. 14 with a green, red, blue, and green filters. This alternate arrangement of imagers would be able to provide a different and less complex camera arrangement since the color images captured are not mixes of color images in respective red, green, and blue component wavelengths. Using this arrangement of red, green, and blue imaging cameras reduces the number of imagers normally needed for a similar type of vision system, reducing the need of 2 pairs of 3 single color imagers, at a total of 6 single color images, to a total of 4 single color imagers for a left and right image pair with little reduction in image quality. 

Claim(s) 6 rejected under 35 U.S.C. 103 as being unpatentable over KEESLING; Michael et al. (US 20170070715 A1) in view of MLINAR; Marko et al. (US 20180366507 A1)
Regarding claim 6, Keesling teaches the limitation of claim 1,
Keesling teaches additionally, 
first lens has one of a red, green, or blue first filter, (¶85,52, and Fig. 11, “aperture 814” in the second from the left intensifier tube assembly 810m depicted in Fig. 11 that is “magenta filtering” that captures red wavelengths) wherein the second lens has one of a red, green, or blue second filter, a color of the second filter being different from the first filter, (¶85,52, and Fig. 11, “aperture 814” in the second from the right intensifier tube assembly 810y depicted in Fig. 11 that is “yellow filtering” that captures green wavelengths, which is different from the second from the left intensifier tube assembly 810m) wherein each of the third lens and the fourth lens has an infrared filter. (¶85 and Fig. 11, “aperture 814” in the far right intensifier tube assembly 810i depicted in Fig. 11 as a “clear/IR” filter)
	but does not explicitly teach, 
		a third lens has an infrared filter. 
	However, Mlinar teaches additionally, 
first lens has a green filter, (¶26 and Fig. 4, “54-1 (with two green color filter elements)”) second lens has a red filter, (¶26 and Fig. 4, “54-3 (with two red color filter elements)”) a third (¶26 and Fig. 4, “54-2 (with two near-infrared color filter elements)”) and fourth lens has an infrared filter. (¶26 and Fig. 4, “54-4 (with two near-infrared color filter elements)”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the night vision system of Keesling with the filter arrangement of Mlinar where half the imaging set are near infrared pixels. This helps with providing a better arrangement of sensitive elements that improve the sensor. 

Claim(s) 7 rejected under 35 U.S.C. 103 as being unpatentable over KEESLING; Michael et al. (US 20170070715 A1) in view of Ostromek; Timothy E. et al. (US 7969462 B2)
Regarding claim 7, Keesling teaches the limitation of claim 1,
Keesling teaches additionally, 
objective lens assembly (¶85 and Fig. 11, “aperture 814” in the far right intensifier tube assembly 810i depicted in Fig. 11) comprising a lens having an infrared filter(¶85 and Fig. 11, “aperture 814” in the far right intensifier tube assembly 810i depicted in Fig. 11 as a “clear/IR” filter)
generate the color night vision image data based at least on the first image, the second image, the third image, and the fourth image (¶86, “colors within the composite color images” that correspond to the actual color of the viewed subject filtered and assigned color channel 710 from intensifier tube assemblies 810c, 810m, 810y, and 810i depicted in Fig. 10 and 11)
	But does not explicitly teach the additional limitation of claim 7,
	However, Ostromek teaches additionally, 
a second night vision sensor (4:18-22, Fig. 3 and 4,”second sensor 56 may be a known IR camera”) and a second objective lens assembly, (4:18-22, Fig. 4,”IR camera type device 32 having an input end 34”) the second night vision sensor communicatively coupled to the at least one processor, (5:11-23, and Fig. 5,”image data from the second sensor 56 is communicated through signal path 60 to a second processing unit 64”) the second objective lens assembly comprising a lens (4:18-22, Fig. 4,”IR camera type device 32 having an input end 34”), the lens configured to project the real world scene onto the second night vision sensor, (4:18-22, “IR camera type device 32 having an input end 34 for receiving the image to be viewed or sensed”) wherein the second night vision sensor is configured to provide an image of the real world scene from the second objective lens assembly to the at least one processor, (5:11-23, 4:18-22, and Fig. 5, “image data from the second sensor 56 is communicated through signal path 60 to a second processing unit 64” with an “input end 34 for receiving the image to be viewed or sensed”) wherein the at least one processor (5:11-23 and Fig. 5,”The second processing unit 64”) is further configured to: receive the image from the second night vision sensor; (5:11-23 and Fig. 5,”The second processing unit 64 samples the second set of image data from the second sensor 56”) and generate the color night vision image data based at least on the image components from the first imager and the image. (5:11-55 and Fig. 5, “fusion module 70” combines “two or more sets of sampled colorized data sets or matrices and computes a fused colorized image array to be displayed from the sets of mapped sample data arrays”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the night vision system of Keesling with the night vision enhancement of Ostromek which enhances colored night vision with infrared information. Using infrared at night provides additional mapping sample data for use with the colorized data sets. 

Claim(s) 8 rejected under 35 U.S.C. 103 as being unpatentable over KEESLING; Michael et al. (US 20170070715 A1) in view of Foley; James et al. (US 20180109739 A1)
Regarding claim 8, Keesling teaches the limitation of claim 1,
	But does not explicitly disclose the limitations of claim 8,
	However, Foley teaches additionally, 
generated color night vision image data includes true color night vision image data. (¶50, “a custom white balance profile is created” to digital image produced by the image sensor “restoring about 90% of the true color rendition of the original image sensor”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the night vision system of Keesling with the balancing of Foley which applies a white balancing. By restoring the true color rendition, the night vision device cures the issues of reduced focus clarity and tenability. 

Claim(s) 9 rejected under 35 U.S.C. 103 as being unpatentable over KEESLING; Michael et al. (US 20170070715 A1) in view of Osterman; Jesper et al. (US 20140327837 A1)
Regarding claim 9, Keesling teaches the limitation of claim 1,
	But does not explicitly disclose the limitations of claim 9,
However, Osterman teaches additionally,
generated color night vision image data includes at least one of false color night vision image data or pseudo-true-color night vision image data. (¶40, “night vision system” that can “capture an infrared image, process it with a computer to produce a false color or black-and-white image”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the night vision system of Keesling with the night vision system disclosed by Osterman which produces a false color or black and white images. This feature makes it possible to see images under low or no visible illumination.

Claim(s) 11 rejected under 35 U.S.C. 103 as being unpatentable over KEESLING; Michael et al. (US 20170070715 A1) in view of WANG; Jing et al. (US 20210297607 A1) in view of Iwakura; Yasushi (US 20190387150 A1)
Regarding claim 11, Keesling teaches the limitations of claim 1,
	Keesling teaches additionally, 
wherein at least one of the first lens, the second lens, the third lens, and fourth lens (¶85 and Fig. 11, “aperture 814” in the far right intensifier tube assembly 810i depicted in Fig. 11) has an infrared filter, (¶85 and Fig. 11, “aperture 814” in the far right intensifier tube assembly 810i depicted in Fig. 11 as a “clear/IR” filter) wherein each of at least two of the first lens, (¶85,52, and Fig. 11, “aperture 814” in the second from the left intensifier tube assembly 810m depicted in Fig. 11 that is “magenta filtering”) the second lens, (¶85,52, and Fig. 11, “aperture 814” in the second from the right intensifier tube assembly 810y depicted in Fig. 11 that is “yellow filtering”) the third lens, (¶85,52, and Fig. 11, “aperture 814” in the far left intensifier tube assembly 810c depicted in Fig. 11 that is “cyan filtering”) and fourth lens has a visible color filter, (¶52. “magenta filtering”, “yellow filtering”, and “cyan filtering”) wherein the at least one processor being configured to generate the color night vision image data based at least on the first image, the second image, the third image, and the fourth image(¶86, “colors within the composite color images” that correspond to the actual color of the viewed subject filtered and assigned color channel 710 from intensifier tube assemblies 810c, 810m, 810y, and 810i depicted in Fig. 10 and 11) further comprises the at least one processor (¶67 and Fig. 12, “a graphics processing unit (GPU) 740” as depicted in Fig. 12) being configured to: 
adjust at least one of a brightness or a contrast (¶130, “speckles are then filtered out 1408” which “removes the bright, white-appearing speckling”) of at least one of the first image, the second image, the third image, or the fourth image; (¶130, “output 1402 of each channel 710” of a particular color output where “speckles are then filtered out 1408” from the outputs before being converted 140 to RGB” which “removes the bright, white-appearing speckling”)
perform a gamma correction on each color image; (¶57,85, Fig. 10 and 11, “lookup table can be used to gamma-correct the CMY data, prior to converting it to the RGB color space” where CMY collected from intensifier tube assemblies 810c, 810m, 810y, and 810i that are then “each assigned to a color channel 710” such as depicted in Fig. 10)
merge at least the first image, the second image, the third image, and the fourth image into a composite image; (¶86, “color channels 710 are then combined to form two composite color images displayed” in a way similar as depicted in Fig. 14 where output signals “1102a”, “1102b”, and “1102c” from CCD imagers 820 are combined to form display 760a and output signals “1102b”, “1102c”, and “1102d” from CCD imagers 820  are combined to form display 760b) and 
generate the color night vision image data based at least on the composite image. (¶86, “The color channels 710 are then combined to form two composite color images displayed on the pair of output displays 760, e.g., 760a, 760b”)
	But does not explicitly teach, 
for each of the first image, the second image, the third image, and the fourth image that is a color image, boost each color image on a pixel by pixel basis based at least on nearest neighbor pixel data from at least one of the first image, the second image, the third image, and the fourth image that is an infrared-filter-formed image;
	However, Wang teaches additionally, 
for each of the first image, the second image, the third image, and the fourth image that is a color image, (¶106, “when the processing unit 620 determines to generate an RGB image, the processing unit 620 may first correct (or populate) certain spectral values of the image mosaic 618”) boost each color image on a pixel by pixel basis based at least on nearest neighbor pixel data from at least one of the first image, the second image, the third image, and the fourth image that is an infrared-filter-formed image; (¶106, “processing unit 620 may include an IR pixel correction component 698 to correct (or replace) respective data of the image mosaic 618 based on spectral values of one or more neighboring pixel locations”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the night vision system of Keesling with the pixel correction of Wang which uses infrared pixel correction. This technique allows for correction of spectral values for certain locations of the image to populate missing data. 
	But does not explicitly teach, 
extract infrared pixels with no nearest neighbor color pixels; 
	However, Iwakura teaches additionally, 
extract infrared pixels with no nearest neighbor color pixels; (¶122,127, and Fig. 15, “image processing unit 107 separates visible light images and infrared images” where when the infrared image is obtained, information of “infrared image is extracted”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the night vision system of Keesling with the pixel correction of Wang with the infrared information extraction of Iwakura which extracts brightness information from the infrared image. This information can be used in multiresolution image analysis. 

Claim(s) 12 rejected under 35 U.S.C. 103 as being unpatentable over KEESLING; Michael et al. (US 20170070715 A1) in view of van Hoorebeke; Tristan et al. (US 20100194901 A1)
Regarding claim 12, Keesling teaches the limitation of claim 1,
	Keesling teaches additionally, 
wherein the at least one processor being configured to generate the color night vision image data based at least on the first image, the second image, the third image, and the fourth image (¶86, “colors within the composite color images” that correspond to the actual color of the viewed subject filtered and assigned color channel 710 from intensifier tube assemblies 810c, 810m, 810y, and 810i depicted in Fig. 10 and 11) further comprises the at least one processor (¶67 and Fig. 12, “a graphics processing unit (GPU) 740” as depicted in Fig. 12) being configured to: 
adjust at least one of a brightness or a contrast (¶130, “speckles are then filtered out 1408” which “removes the bright, white-appearing speckling”) of at least one of the first image, the second image, the third image, or the fourth image; (¶130, “output 1402 of each channel 710” of a particular color output where “speckles are then filtered out 1408” from the outputs before being converted 140 to RGB” which “removes the bright, white-appearing speckling”)
perform a gamma correction on at least one of the first image, the second image, the third image, or the fourth image; (¶57,85, Fig. 10 and 11, “lookup table can be used to gamma-correct the CMY data” collected from intensifier tube assemblies 810c, 810m, 810y, and 810i that are then “each assigned to a color channel 710” such as depicted in Fig. 10)
merge at least the first image, the second image, the third image, and the fourth image into a composite image; (¶86, “color channels 710 are then combined to form two composite color images displayed” in a way similar as depicted in Fig. 14 where output signals “1102a”, “1102b”, and “1102c” from CCD imagers 820 are combined to form display 760a and output signals “1102b”, “1102c”, and “1102d” from CCD imagers 820  are combined to form display 760b) and 
generate the color night vision image data based at least on the composite image. (¶86, “The color channels 710 are then combined to form two composite color images displayed on the pair of output displays 760, e.g., 760a, 760b”)
	but does not explicitly teach, 
wherein each of the first image, the second image, the third image, and the fourth image are opto-mechanically misaligned by a half-pixel from another of the first image, the second image, the third image, and the fourth image,
perform super-resolution processing on the first image, the second image, the third image, and the fourth image to boost native resolution of each of the first image, the second image, the third image, and the fourth image; 
	However, van Hoorebeke teaches additionally, 
wherein each of the first image, the second image, the third image, and the fourth image are opto-mechanically misaligned by a half-pixel from another of the first image, the second image, the third image, and the fourth image, (¶23-26 and Fig. 2, “lens array 10 such that the location of an image (e.g., 40a-f of  Fig. 2) within each image area 32 is offset” such that  “images 40a-f within image areas 32a-f of Fig. 2 are shifted by approximately one-half of a pixel with respect to one another”) 
perform super-resolution processing on the first image, the second image, the third image, and the fourth image (¶24, “images of the unit cells are collected” as lower resolution images from each unit cell”) to boost native resolution (¶24, “the lower resolution images from each unit cell may be recombined to a higher resolution by image reconstruction algorithms, such as super resolution”) of each of the first image, the second image, the third image, and the fourth image; (¶24, “”using the sub-pixel parallax induced image shifts from one unit cell 30 to the next, super resolution algorithms may improve resolution of the images many times”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the night vision system of Keesling with the multi-chanel image processing of van Hoorebeke which can utilize super resolution imaging using pixel-shifted images. This lets a system which takes lower resolution images capable of producing high resolution images.

Claim(s) 13 rejected under 35 U.S.C. 103 as being unpatentable over KEESLING; Michael et al. (US 20170070715 A1) in view of van Hoorebeke; Tristan et al. (US 20100194901 A1) in view of WANG; Jing et al. (US 20210297607 A1)
Regarding claim 13, Keesling teaches the limitation of claim 1,
	Keesling teaches additionally, 
wherein at least one of the first lens, the second lens, the third lens, and fourth lens (¶85 and Fig. 11, “aperture 814” in the far right intensifier tube assembly 810i depicted in Fig. 11) has an infrared filter, (¶85 and Fig. 11, “aperture 814” in the far right intensifier tube assembly 810i depicted in Fig. 11 as a “clear/IR” filter) wherein each of at least two of the first lens, (¶85,52, and Fig. 11, “aperture 814” in the second from the left intensifier tube assembly 810m depicted in Fig. 11 that is “magenta filtering”) the second lens, (¶85,52, and Fig. 11, “aperture 814” in the second from the right intensifier tube assembly 810y depicted in Fig. 11 that is “yellow filtering”) the third lens, (¶85,52, and Fig. 11, “aperture 814” in the far left intensifier tube assembly 810c depicted in Fig. 11 that is “cyan filtering”) and fourth lens has a visible color filter, (¶52. “magenta filtering”, “yellow filtering”, and “cyan filtering”), wherein the at least one processor being configured to generate the color night vision image data based at least on the first image, the second image, the third image, and the fourth image(¶86, “colors within the composite color images” that correspond to the actual color of the viewed subject filtered and assigned color channel 710 from intensifier tube assemblies 810c, 810m, 810y, and 810i depicted in Fig. 10 and 11)  further comprises the at least one processor (¶67 and Fig. 12, “a graphics processing unit (GPU) 740” as depicted in Fig. 12) being configured to: 
adjust at least one of a brightness or a contrast (¶130, “speckles are then filtered out 1408” which “removes the bright, white-appearing speckling”) of at least one of the first image, the second image, the third image, or the fourth image; (¶130, “output 1402 of each channel 710” of a particular color output where “speckles are then filtered out 1408” from the outputs before being converted 140 to RGB” which “removes the bright, white-appearing speckling”)
perform a gamma correction on each color image; (¶57,85, Fig. 10 and 11, “lookup table can be used to gamma-correct the CMY data, prior to converting it to the RGB color space” where CMY collected from intensifier tube assemblies 810c, 810m, 810y, and 810i that are then “each assigned to a color channel 710” such as depicted in Fig. 10)
merge at least the first image, the second image, the third image, and the fourth image into a composite image; (¶86, “color channels 710 are then combined to form two composite color images displayed” in a way similar as depicted in Fig. 14 where output signals “1102a”, “1102b”, and “1102c” from CCD imagers 820 are combined to form display 760a and output signals “1102b”, “1102c”, and “1102d” from CCD imagers 820  are combined to form display 760b) and 
generate the color night vision image data based at least on the composite image. (¶86, “The color channels 710 are then combined to form two composite color images displayed on the pair of output displays 760, e.g., 760a, 760b”)
	But does not explicitly teach, 
wherein each of the first image, the second image, the third image, and the fourth image are opto-mechanically misaligned by a half-pixel from another of the first image, the second image, the third image, and the fourth image
for each of the first image, the second image, the third image, and the fourth image that is a color image, boost each color image on a pixel by pixel basis based at least on nearest neighbor pixel data from at least one of the first image, the second image, the third image, and the fourth image that is an infrared-filter-formed image; 
perform super resolution processing on the first image, the second image, the third image, and the fourth image to boost native resolution of each of the first image, the second image, the third image, and the fourth image; 
However, van Hoorebeke teaches additionally, 
wherein each of the first image, the second image, the third image, and the fourth image are opto-mechanically misaligned by a half-pixel from another of the first image, the second image, the third image, and the fourth image, (¶23-26 and Fig. 2, “lens array 10 such that the location of an image (e.g., 40a-f of  Fig. 2) within each image area 32 is offset” such that  “images 40a-f within image areas 32a-f of Fig. 2 are shifted by approximately one-half of a pixel with respect to one another”) 
perform super-resolution processing on the first image, the second image, the third image, and the fourth image (¶24, “images of the unit cells are collected” as lower resolution images from each unit cell”) to boost native resolution (¶24, “the lower resolution images from each unit cell may be recombined to a higher resolution by image reconstruction algorithms, such as super resolution”) of each of the first image, the second image, the third image, and the fourth image; (¶24, “”using the sub-pixel parallax induced image shifts from one unit cell 30 to the next, super resolution algorithms may improve resolution of the images many times”) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the night vision system of Keesling with the multi-chanel image processing of van Hoorebeke which can utilize super resolution imaging using pixel-shifted images. This lets a system which takes lower resolution images capable of producing high resolution images.
But does not explicitly teach, 
for each of the first image, the second image, the third image, and the fourth image that is a color image, boost each color image on a pixel by pixel basis based at least on nearest neighbor pixel data from at least one of the first image, the second image, the third image, and the fourth image that is an infrared-filter-formed image; 
However, Wang teaches additionally, 
for each of the first image, the second image, the third image, and the fourth image that is a color image, (¶106, “when the processing unit 620 determines to generate an RGB image, the processing unit 620 may first correct (or populate) certain spectral values of the image mosaic 618”) boost each color image on a pixel by pixel basis based at least on nearest neighbor pixel data from at least one of the first image, the second image, the third image, and the fourth image that is an infrared-filter-formed image; (¶106, “processing unit 620 may include an IR pixel correction component 698 to correct (or replace) respective data of the image mosaic 618 based on spectral values of one or more neighboring pixel locations”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the night vision system of Keesling with the multi-chanel image processing of van Hoorebeke with the pixel correction of Wang which uses infrared pixel correction. This technique allows for correction of spectral values for certain locations of the image to populate missing data. 

Claim(s) 14 rejected under 35 U.S.C. 103 as being unpatentable over KEESLING; Michael et al. (US 20170070715 A1) in view of Zhang, Evan Y.W. (US 20020030163 A1)
Regarding claim 14, Keesling teaches the limitation of claim 1,
	But does not explicitly disclose the limitations of claim 14,
	However, Zhang teaches additionally, 
a head wearable device (¶41, Fig. 1A and 2, “connect the sensor assembly 102” connected to a piece of “headgear 114”) comprising the at least one processor, (¶83, “infrared imaging system 100” includes “electronic circuitry 140, 144, processing circuitry 160 and controls 162”) the night vision sensor, (¶40, “sensor assembly 102 comprises a camera 102c”) the objective lens assembly, (¶46 and Fig. 2, “ sensor assembly 102” with an “aperture 120” an single objective lens 124A” as depicted in Fig. 2) and at least one display (¶40, sensor assembly 102 comprises a “display device 102D arranged as an integral unit”) configured to display the color night vision image data. (¶80, “output signals 142, 146 are displayed on a single optics and viewing window 148, a Liquid Crystal Display (LCD)”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the night vision system of Keesling with the head mounted device of Zhang which can place the infrared imaging system on headgear. This arrangement allows a person to view while wearing the helmet while not being interfering with the immediate field of view. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483